OPINION
By THE COURT.
Submitted upon motion of the defendants-appellees, James W. Shocknessy, O. L. Teagarden, A. J. Allen, J. Gordon McKay, Samuel O. Linzell, Theodore J. Kauer, Buckeye Union Casualty Co. and Fidelity & Deposit Company of Maryland, seeking an order dismissing the appeal as to the aforesaid appellees for the reason that the plaintiff has abandoned his appeal from the order of the Court of Common Pleas sustaining the demurrers of said defendants, dismissing the action as to said defendants and rendering judgment against plaintiff in favor of said defendants.
The record discloses that there are other parties to this action, but as to these appellees the cause of action stated against them is found in the third cause of action of the amended petition. The notice of appeal is general and purports to include the order sustaining the several demurrers filed by all of the defendants. However, in his brief the plaintiff states that his “appeal is only taken as to the first and fourth causes of action” (p. 2). Again at page 20 the appellant’s brief contains the following statement: “* * * the second and third causes of action are, in effect, dismissed as no appeal has been taken from the demurrer sustaining them.”
It therefore appears that the appeal has been abandoned as to these appellees and the motion is sustained.
MILLER, PJ, HORNBECK, J, concur.
WISEMAN, J, not participating.